Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-19-2008

Giddings v. Joseph Coleman Ctr
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1736




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Giddings v. Joseph Coleman Ctr" (2008). 2008 Decisions. Paper 1207.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1207


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL
               IN THE UNITED STATES COURT
                        OF APPEALS
                   FOR THE THIRD CIRCUIT


                    NOS. 07-1736 and 07-2407


                      DENIAL S. GIDDINGS
                           Appellant

                                v.

     JOSEPH COLEMAN CENTER; RONALD T. MORRISON,
   Deputy Director, Joseph E. Coleman Center; PAMELA BROWN,
      Unit Supervisor, Joseph E. Coleman Center, SUE MARTIN,
    Registered Nurse, Joseph E. Coleman Center; KEVIN NANCE,
        Operations Shift Supervisor, Joseph E. Coleman Center;
AGENT AMY CLEWELL, Pennsylvania Board of Probation and Parole;
  WARRANT OFFICER WILLIE PULLINS, Pennsylvania Board of
Probation and Parole; WARRANT OFFICER DEBORAH MCKNIGHT,
  Pennsylvania Board of Probation and Parole; MANUEL ARROYO,
    Facility Director, Joseph E. Coleman Center; KELLY RASCOE,
  Unit Manager, Joseph E. Coleman Center; EARL HAWKINS, Unit
 Counselor, Joseph E. Coleman Center; JOSEPH BUTLER, Operations
                 Supervisor, Joseph E. Coleman Center




          On Appeal From the United States District Court
             For the Eastern District of Pennsylvania
              (D.C. Civil Action No. 04-cv-04382)
               District Judge: Hon. Anita B. Brody


                    Argued February 12, 2008

         BEFORE: SLOVITER, SMITH and STAPLETON,
                      Circuit Judges
                             (Opinion Filed: May 19, 2008)




Dennis R. Supplee
Stephen A. Fogdall (Argued)
Schnader, Harrison, Segal & Lewis
1600 Market Street - Suite 3600
Philadelphia, PA 19103
 Attorneys for Appellant

Thomas W. Corbett, Jr.
Attorney General
Claudia M. Tesoro (Argued)
Senior Deputy Attorney General
Calvin R. Koons
Senior Deputy Attorney General
John G. Knorr, III
Chief Deputy Attorney General
Chief, Appellate Litigation Section
Office of the Attorney General
21 South 12th Street, Third Floor
Philadelphia, PA 19107
 Attorneys for Appellees




                              OPINION OF THE COURT




STAPLETON, Circuit Judge:

      Denial S. Giddings appeals the District Court’s grant of summary judgment in

favor of parole agent Amy Clewell. We will affirm.

                                          I.



                                          2
       Because we write only for the parties who are familiar with the factual context and

procedural history of the case, we set forth only those facts necessary to our analysis.

       On the evening of December 2, 2003, the Joseph Coleman Center contacted Agent

Clewell after finding resident Denial S. Giddings, a parolee with a history of mental

illness, pressing a razor blade against his arm. After she arrived, and after the incident

was resolved, Clewell decided to arrest Giddings for violating his parole – meaning that

he would be sent to S.C.I. Graterford as soon as transportation could be arranged. A lack

of available officers prevented any transfer that evening, so as an interim solution,

Clewell agreed with the recommendation of the Coleman Center’s director that Giddings

be housed in the Center’s mental health unit overnight.

       Before retiring for the evening, neither Clewell nor the Coleman Center’s staff

searched Giddings or the room where he would be staying. Apparently, Giddings took

advantage of this oversight by either smuggling a razor blade into the room, or finding

one that was already there, and by using it to carve a deep gash into his forearm. The next

morning, when she discovered this new injury, Clewell contacted the on-duty nurse, who,

after tending to the wound, assured Clewell that it was safe to transport Giddings. He

was then dispatched to S.C.I. Graterford.

       Based on these facts, Giddings sued Agent Clewell and others arguing that they

were deliberately indifferent to his serious medical needs and therefore violated his

Eighth Amendment right to be free from cruel and unusual punishment, as well as his



                                              3
Fourteenth Amendment Due Process rights, citing specifically the state-created danger

doctrine. The District Court granted summary judgment in favor of Clewell (the only

defendant remaining in this case) based on its view that the evidence simply did not

support any finding that a constitutional violation occurred. In the alternative, it

suggested that Clewell was entitled to qualified immunity. Giddings now appeals.1

                                              II.

       The only aspect of Giddings’ appeal that merits discussion is whether Clewell’s

failure to search him and the room he would be occupying – or to see to it that the

Coleman Center’s staff conducted such a search – constituted deliberate indifference to

his serious medical needs. Estelle v. Gamble, 429 U.S. 97, 106 (1976) (articulating the

standard). The framework for assessing such “failure to prevent” claims was established

by Colburn v. Upper Darby Township, 946 F.2d 1017, 1023 (3d Cir. 1991) (abrogated on

other grounds):

       a plaintiff . . . has the burden of establishing three elements: (1) the detainee had a
       “particular vulnerability to [the serious condition],” (2) the custodial officer or
       officers knew or should have known of that vulnerability, and (3) those officers
       “acted with [deliberate] indifference” to the detainee’s particular vulnerability.

Taken in the light most favorable to Giddings, the evidence supports finding that he was




   1
    We have jurisdiction pursuant to 28 U.S.C. § 1291, review the District Court’s grant
of summary judgment de novo, and will affirm so long as we are satisfied that no material
issue of fact exists when the facts are viewed in the light most favorable to the
non-moving party. Lazy Oil Co. v. Witco Corp., 166 F.3d 581, 585-87 (3d Cir. 1999);
Penn. Coal Ass’n v. Babbitt, 63 F.3d 231, 236 (3d Cir. 1995); F ED. R. C IV. P. 56(c).

                                              4
vulnerable to self-mutilating behavior, a serious condition, and that Clewell, who was

present for the December 2nd incident, knew of this proclivity. Id. at 1025 n.1

(“Custodians have been found to ‘know’ of a particular vulnerability . . . when they have

had actual knowledge of an obviously serious . . . threat.”).

       However, even though Clewell was aware of Giddings’ propensity for self-

mutilation, the evidence would not support a finding that she was deliberately indifferent

to his vulnerability. The evidence shows that Clewell took the appropriate steps to assure

Giddings’ welfare during the overnight hours by accepting the recommendation of the

Coleman Center’s director that he be housed in the Center’s mental health unit.   Further,

the Coleman Center assured Clewell that the staff, who knew all about the situation

because they too had witnessed it, would care for Giddings during his stay. Under the

circumstances, Clewell’s assumption that they would not let Giddings have access to

more razor blades was likely a reasonable one. In any event, making this assumption

could not be found to constitute acting with deliberate indifference to Giddings’ serious

medical needs.2




   2
    Giddings also argues that Clewell exhibited deliberate indifference in not sending him
to a hospital on the evening of December 2nd and in waiting for the Coleman Center staff
to retrieve him on the morning of December 3rd. Finally, he advances a state-created
danger claim. We have reviewed these claims and find them to be without merit. In
addition, while we are unsure as to whether Giddings is raising this issue on appeal, we
perceive no deliberate indifference in the way Clewell conducted herself on December
3rd. Finally, because no constitutional violation occurred, we forgo any discussion of
qualified immunity.

                                              5
                                           III.

      For the reasons set forth above, the judgement of the District Court will be

affirmed.




                                            6